Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 21 and 23-24 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 18-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 18-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/05/19 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Jeffrey Huter on 04/08/21.
The application has been amended as follows: 
Claims 2-3 and 10 are REJOINED as they depend from allowable claims.
18.  (Withdrawn -- Currently Amended)  A method of fabricating a semiconductor device, comprising:
providing a semiconductor die, a circuit integrated in the semiconductor die, and a bond pad, wherein the semiconductor die comprises a die top side and a die bottom side, wherein the bond pad comprising a bond pad top side and a bond pad bottom side, wherein the bond pad top side is on the die bottom side, and wherein the bond pad is electrically coupled to the circuit via the bond pad top side;
forming [[an]] a single insulation layer of a redistribution structure on the die bottom side such that a top side of the single insulation layer contacts the die bottom side;
providing a thermal path structure comprising a thermal path structure top side and a thermal path structure bottom side, wherein the thermal path structure top side is coupled to the die bottom side;
forming a conductive trace of the redistribution structure on the single insulation layer such that the conductive trace is separated from the die bottom side by the single insulation layer, a top side of the conductive trace contacts a bottom side of the single insulation layer, the conductive trace extends laterally over the die a top side of the first conductive trace portion is coupled to the thermal path structure bottom side, and a top side of the second conductive trace portion is coupled to the bond pad; and
coupling an interconnection structure to a bottom side of the first conductive trace portion.
19.  (Currently Amended)  The method of claim 18, wherein forming the thermal path structure comprises forming a thermal pad that has a greater thermal conductivity than the single insulation layer.
22.  (Currently Amended)  A semiconductor device, comprising:
a semiconductor die comprising a die top side and a die bottom side;
a circuit integrated in the semiconductor die;
a bond pad comprising a bond pad top side and a bond pad bottom side, wherein the bond pad top side is on the die bottom side, and wherein the bond pad is electrically coupled to the circuit via the bond pad top side;
a redistribution structure comprising an insulation layer over the die bottom side and a conductive trace separated from the die bottom side by the insulation layer, wherein the insulation layer comprises an insulation layer top side and an insulation layer bottom side, wherein the insulation layer top side contacts the die bottom side and the insulation layer bottom side contacts a top side of the conductive trace, wherein the conductive trace extends laterally over the die bottom side from a first conductive trace portion toward a second conductive trace portion, and wherein a top side of the second conductive trace portion is coupled to the bond pad;
a thermal path structure between the first conductive trace portion and the die bottom side, wherein the thermal path structure comprises a thermal path structure top side and a thermal path structure bottom side, the thermal path structure top side is coupled to the die bottom side, and the thermal path structure bottom side is coupled to a top side of the first conductive trace portion; and
an interconnection structure coupled to a bottom side of the first conductive trace portion, 
the thermal path structure and the conductive trace provide a first thermal path from the die bottom side to the interconnection structure;
the bond pad and the conductive trace provide a second thermal path between the semiconductor die and the interconnection structure; and 
the first thermal path provides greater thermal conductivity between the semiconductor die and the interconnection structure than the second thermal path provides.
28.  (New)  The semiconductor device of claim 22, wherein:
the semiconductor die further comprises a passivation layer;
the passivation layer defines at least a portion of the die bottom side; and
the thermal path structure is in direct contact with the die bottom side.
29.  (New)  The semiconductor device of claim 22, wherein:
the redistribution structure comprises a second insulation layer on the conductive trace and the insulation layer; and
the interconnection structure comprises a solder ball coupled to the first conductive trace portion via an opening in the second insulation layer.

the thermal path structure comprises a dummy pad;
the dummy pad comprises a dummy pad top side on the die bottom side;
the dummy pad is not electrically coupled to the circuit via the bond pad top side; and
the dummy pad is in direct contact with the die bottom side.


Reasons for Allowance
Claims 2-3, 8-12, and 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither anticipates nor renders obvious all the limitations in independent claims 12, 18, 21 and 22.  For claim 12, specifically the combination of 
a semiconductor die comprising an integrated circuit electrically connected to the top surface of a bond pad disposed on the bottom surface of the die.  Also disposed on the bottom surface of the die, but with its topside not electrically connected to the integrated circuit, is a dummy pad.  A redistribution structure is situated on the bottom surface of the die and comprises an insulation layer between the bottom surface of the die and a conductive trace that couples to the bond pad with its second portion and to the dummy pad with its first portion.  The first portion of the conductive trace is further coupled to an interconnection structure.  A first straight line thermal path is provided from the dummy pad through the conductive trace through the interconnection structure.  A second thermal path is provide by the bond pad in conjunction with the conductive trace and the interconnection structure.  The first thermal path provides more thermal conduction than the second thermal path.

	For claim 21, the above description of 18 applies accept the thermal path is coupled to the top side of the first portion of the conductive trace.
	Regarding claim 22, the above description of claim 21 applies and in addition, the first thermal path is provided from the die bottom side to the interconnection structure through the conductive trace.  A second thermal path is provide by the bond pad in conjunction with the conductive trace and the interconnection structure.  The first thermal path provides more thermal conduction than the second thermal path.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH KATE SALERNO whose telephone number is (571)270-1266.  The examiner can normally be reached on M-F 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 5712721705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH K SALERNO/Examiner, Art Unit 2814